Citation Nr: 0715297	
Decision Date: 05/23/07    Archive Date: 06/01/07

DOCKET NO.  05-02 968	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to service connection for a skin disability, to 
include as secondary to exposure to Agent Orange.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from September 1958 to 
August 1960 and from September 1960 to September 1966.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a February 2004 rating decision of the rating 
decision of the Regional Office (RO) that denied the 
veteran's claim for service connection for a skin disability, 
to include as due to exposure to Agent Orange.


FINDINGS OF FACT

1.  The available service medical records are negative for 
complaints or findings of any skin disability.

2.  A skin disability, including lymphomatoid papulosis was 
initially demonstrated many years after service, and there is 
no clinical evidence that it is related to service or 
exposure to Agent Orange therein.


CONCLUSION OF LAW

A skin disability, to include as due to Agent Orange 
exposure, was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131, 1116(a), 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2006).

The notice requirements of the VCAA require VA to notify the 
veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
what subset of the necessary information or evidence, if any, 
the VA will attempt to obtain; and a general notification 
that the claimant may submit any other evidence he has in his 
possession that may be relevant to the claim.  Sanders v. 
Nicholson, No. 06-7001 (Fed. Cir. May 16, 2007).  The 
requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability, 
a connection between the veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  Such notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  However, insufficiency in the timing or content of 
VCAA notice is harmless if the errors are not prejudicial to 
the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. 
Cir. 2004) (VCAA notice errors are reviewed under a 
prejudicial error rule); see also Sanders, supra.

In this case, in an August 2003 letter, issued prior to the 
rating decision on appeal the RO provided notice to the 
veteran regarding what information and evidence is needed to 
substantiate the claim, as well as what information and 
evidence must be submitted by the veteran, what information 
and evidence will be obtained by VA.  A letter advising the 
veteran of the evidence needed to establish a disability 
rating and effective date was issued in October 2006.  

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
veteran's service medical records, post-service private 
medical records, and a VA examination report.  

As discussed above, the VCAA provisions have been considered 
and complied with.  The veteran was notified and aware of the 
evidence needed to substantiate this claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no indication that there 
is additional evidence to obtain, there is no additional 
notice that should be provided, and there has been a complete 
review of all the evidence without prejudice to the veteran.  
As such, there is no indication that there is any prejudice 
to the veteran by the order of the events in this case.  See 
Pelegrini, supra; Bernard v. Brown, 4 Vet. App. 384 (1993).  
Moreover, as the Board concludes below that the preponderance 
of the evidence is against the veteran's claim, any question 
as to an appropriate evaluation or effective date to be 
assigned is rendered moot.  Any error in the sequence of 
events or content of the notice is not shown to have affected 
the essential fairness of the adjudication or to cause injury 
to the claimant.  See Sanders, supra.  Thus, any such error 
is harmless and does not prohibit consideration of this 
matter on the merits.  See Conway, supra; Dingess, supra; see 
also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998).


Analysis 

The Board has reviewed all the evidence in the appellant's 
claims file, which includes: his multiple contentions, 
service medical records, post service private medical records 
and a VA examination report.  Although the Board has an 
obligation to provide adequate reasons and bases supporting 
this decision, there is no requirement that the evidence 
submitted by the appellant or obtained on her behalf be 
discussed in detail.  Rather, the Board's analysis below will 
focus specifically on what evidence is needed to substantiate 
each claim and what the evidence in the claims file shows, or 
fails to show, with respect to each claim.  See Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake 
v. Gober, 14 Vet. App. 122, 128-30 (2000).

Most of the veteran's service medical records are not 
available.  In cases such as these, the VA has a heightened 
duty to explain its findings and conclusions and to consider 
carefully the benefit of the doubt rule.  Pruitt v. 
Derwinski, 2 Vet. App. 83, 85 (1992); O'Hare v. Derwinski, 1 
Vet. App. 365, 367 (1991).  The Board's analysis of the 
veteran's claim was undertaken with this duty in mind.  The 
case law does not, however, lower the legal standard for 
proving a claim for service connection but rather increases 
the Board's obligation to evaluate and discuss in its 
decision all the evidence that may be favorable to the 
veteran.  Russo v. Brown, 9 Vet. App. 46 (1996).  

The Court has noted that when "VA is unable to locate a 
claimant's records, it should advise him to submit 
alternative forms of evidence to support his claim and should 
assist him in obtaining sufficient evidence from alternative 
sources.  Washington v. Nicholson, 19 Vet. App. 362-369-71 
(2005); see also Dixon v. Derwinski, 3 Vet. App. 261, 263 
(1992).  In a letter dated November 2005, the RO advised the 
veteran that it had been unable to locate his original 
service medical records for the periods of service from 
September 1958 to August 1960, and from September 1960 to 
September 1966.  He was advised to submit any service medical 
records in his possession, as well as other evidence that 
could substitute for his service medical records, including 
statements from military medical personnel, buddy statements, 
employment examinations, etc.  In response, the veteran 
submitted a photocopy of the cover of his U.S. Army Official 
Military Personnel File, and a photocopy of the microfiche, 
but not the actual documents.

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b).  Regulations also provide that service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  38 
C.F.R. § 3.303(d).

VA regulations provide that a veteran who had active 
military, naval, or air service in the Republic of Vietnam 
during the Vietnam Era shall be presumed to have been exposed 
during such service to an herbicide agent, unless there is 
affirmative evidence to establish that the veteran was not 
exposed to any such agent during that service.  38 C.F.R. 
§ 3.307(a)(6)(iii).  

The following diseases are deemed associated with herbicide 
exposure, under current VA law:  chloracne or other acneform 
diseases consistent with chloracne, Type 2 diabetes, 
Hodgkin's disease, multiple myeloma, non-Hodgkin's lymphoma, 
acute and subacute peripheral neuropathy, porphyria cutanea 
tarda, prostate cancer, respiratory cancers (cancer of the 
lung, bronchus, larynx, or trachea), and soft-tissue sarcomas 
(other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, 
or mesothelioma).  The foregoing diseases shall be service 
connected if a veteran was exposed to an herbicide agent 
during active military, naval, or air service, if the 
requirements of 38 U.S.C.A. § 1116, 38 C.F.R. § 
3.307(a)(6)(iii) are met, even though there is no record of 
such disease during service, provided further that the 
rebuttable presumption provisions of 38 U.S.C.A. § 1113 (West 
2002); 38 C.F.R. § 3.307(d) are also satisfied.

The diseases listed at § 3.309(e) shall have become manifest 
to a degree of 10 percent or more at any time after service, 
except that chloracne or other acneform disease consistent 
with chloracne, porphyria cutanea tarda, and acute and 
subacute peripheral neuropathy shall have become manifest to 
a degree of 10 percent or more within a year after the last 
date on which the veteran was exposed to an herbicide agent 
during active military, naval, or air service.  38 C.F.R. 
§ 3.307(a)(6)(ii).

The Secretary of Veterans Affairs has determined that there 
is no positive association between exposure to herbicides and 
any other condition for which the Secretary has not 
specifically determined that a presumption of service 
connection is warranted.  See Notice, 59 Fed. Reg. 341-346 
(1994).  See also 61 Fed. Reg. 41,442-41,449, and 61 Fed. 
Reg. 57,586-57,589 (1996).

The main argument advanced by the veteran is that his skin 
disability, diagnosed as dermatitis consistent with 
lymphomatoid papulosis, is due to his exposure to Agent 
Orange.  The Board acknowledges that the veteran served in 
Vietnam and that, therefore, it is conceded that he was 
exposed to Agent Orange.  It must be emphasized, however, 
that lymphomatoid papulosis is not one of the diseases that 
has been associated with exposure to Agent Orange.  

The evidence supporting the veteran's claims for service 
connection for his skin disability includes his statements 
and some medical evidence.  A November 1988 dermatopathology 
report is of record.  The clinical summary revealed that the 
veteran had recurrent episodes of an asymptomatic red papule, 
with a clinical diagnosis of probable Mucha-Haberman.  The 
report showed focal parakeratosis, irregular epidermal 
hyperplasia, nodular and perivascular lymphoid cell 
infiltrate and vascular thickening.  It was indicated that 
the changes were not diagnostic, and that the absence of 
necrotic keratinocytes, and interface changes were not 
supportive of Mucha-Haberman's disease.  

In a statement dated in July 1993, a physician related that 
he had first examined the veteran in November 1988 because of 
a recurrent eruption of many years duration that would 
develop primarily on the upper extremities.  The lesions were 
asymptomactic and would last for one or two months and then 
disappear spontaneously.  The physician reported that he had 
seen the veteran again the previous month to evaluate several 
pigmented lesions on his body.  The examiner stated that a 
biopsy of a small red papule from the upper extremity 
demonstrated an infiltrate of atypical lymphoid cells, in 
addition to plasma cells, a few neutrophils and numerous red 
blood cells.  He added that according to the pathologist, 
these findings were consistent with lymphomatoid papulosis.  
He asserted that this was a disease that had a benign course 
associated with a malignant histological appearance in most 
cases.  He also noted that 10 percent of these patients can 
develop malignant lymphoma.  

The veteran was referred to another physician, an expert in 
this type of disorder.  In an August 1993 letter, H. K. Koh, 
M.D., related that the veteran provided a history of being 
exposed to Agent Orange in service.  He also noted the 
veteran's history of non-descript red papules that resolved 
after several weeks, and that on biopsy, one had revealed 
lymphomatoid papulosis.  Dr. Koh stated that Vietnam veterans 
have an increased risk of non-Hodgkin's lymphoma.  

During a VA examination of the skin in September 2003, the 
veteran reported that he noticed red blotches on his arms and 
thighs while he was in service and that he was given topical 
therapy by the medic.  He claimed that the condition recurred 
repeatedly, and that he continued to have the rash after 
service.  Following an examination that revealed several 
lesions, the diagnosis was dermatitis consistent with 
lymphomatoid papulosis.  The examiner stated that this 
condition frequently develops into a full blown lymphoma, a 
condition related to Agent Orange exposure.  

The evidence against the veteran's claim includes the 
available service medical records and post-service medical 
evidence.  The Board observes that the skin was evaluated as 
normal on the separation examination in September 1966.  In 
addition, examinations conducted for the Reserves in February 
1981, February 1983, March 1989, and April 1993, disclose no 
abnormality of the skin.  It must also be noted that the 
veteran also denied any history of a skin disease in April 
1993.  

The Board acknowledges that the veteran was diagnosed with 
dermatitis consistent with lymphomatoid papulosis following 
the VA examination in September 2003.  However, there is no 
clinical evidence relating this to service, or to exposure to 
Agent Orange.  Although the veteran is competent to state 
that he sought treatment for skin problems in service, the 
available service medical records, as well as the veteran's 
Reserve records, do not support his claim.  There is simply 
no competent medical evidence establishing that the current 
skin disability was present in service, or related to 
exposure to Agent Orange therein.  Although a physician 
asserted that 10 percent of patients with lymphomatoid 
papulosis can ultimately develop a malignant lymphoma, the 
fact remains that there is no clinical evidence that the 
veteran has any disease listed in 38 C.F.R. § 3.309(e).  

In Combee v. Brown, the United States Court of Appeals for 
the Federal Circuit held that when a veteran is found not to 
be entitled to a regulatory presumption of service connection 
for a given disability the claim must nevertheless be 
reviewed to determine whether service connection can be 
established on a direct basis.  Combee v. Brown, 34 F.3d 
1039, 1043-1044 (Fed.Cir.1994), reversing in part Combee v. 
Principi, 4 Vet. App. 78 (1993).  As such, the Board must not 
only determine whether the veteran had a disability which is 
recognized by VA as being etiologically related to prior 
exposure to herbicide agents that were used in Vietnam, (See 
38 C.F.R. § 3.309(e)), but must also determine whether his 
disability was the result of active service under 38 U.S.C.A. 
§ 1110 and 38 C.F.R. § 3.303(d).  In other words, the fact 
that the veteran did not meet the requirements of 38 C.F.R. 
§ 3.309 does not in and of itself preclude the appellant from 
establishing service connection as he may, in the 
alternative, establish service connection by way of proof of 
actual direct causation, showing that the veteran's exposure 
to Agent Orange during service caused dermatitis consistent 
with lymphomatoid papulosis.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303(d).  

Pursuant to Section 3 of the Agent Orange Act of 1991, Pub. 
L. 102-4, No. 105 Stat. 11, the Secretary of the VA entered 
into an agreement with the National Academy of Sciences (NAS) 
to review and summarize the scientific evidence concerning 
the association between exposure to herbicides used in 
Vietnam and various diseases suspected to be associated with 
such exposure.  The NAS was to determine, to the extent 
possible, whether there was a statistical association between 
the suspect disease and herbicide exposure, taking into 
account the strength of the scientific evidence and the 
appropriateness of the methods used to detect the 
association; the increased risk of disease among individuals 
exposed to herbicides during service in the Republic of 
Vietnam during the Vietnam era; and whether there is a 
plausible biological mechanism or other evidence of a causal 
relationship between herbicide exposure and the suspect 
disease.  The NAS was required to submit reports of its 
activities every two years for a ten-year period.  In the May 
2003 report, the NAS made no specific findings concerning 
lymphomatoid papulosis.  It was stated that 

[t]he comprehensive review and evaluation 
of the available literature which NAS 
conducted in conjunction with its report 
has permitted VA to identify all 
conditions for which the current body of 
knowledge supports a finding of an 
association with herbicide exposure.  
Accordingly, the Secretary has determined 
that there is no positive association 
between exposure to herbicides and any 
other condition for which he has not 
specifically determined that a 
presumption of service connection is 
warranted.  68 Fed. Reg. 27,637 (May 20, 
2003).

The Board finds that the NAS conclusion is of greater 
probative value than the veteran's unsupported statements 
regarding the etiology of dermatitis consistent with 
lymphomatoid papulosis.  In the absence of any current 
findings relating this to service, and there is no basis on 
which service connection may be granted for the currently 
diagnosed skin disability.  The Board concludes that the 
preponderance of the evidence is against the claim for 
service connection.


ORDER

Service connection for a skin disability, to include as due 
to exposure to Agent Orange, is denied.



____________________________________________
K. A. BANFIELD 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


